Citation Nr: 1521192	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  09-40 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from October 1971 to July 1975.  He died in February 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded the instant matter in April 2011, December 2012, November 2013 and February 2014.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders with regard to the instant claim and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  Reviews of the Virtual VA claims file reveals that, with the exception of VA treatment records which were considered in the September 2013 supplemental statement of the case, the documents are either duplicative of those contained in the VBMS paperless claims processing system or are irrelevant to the instant claim.





FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran's death was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or the result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation under the provisions of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2008 letter, sent prior to the initial unfavorable decision issued in March 2009, advised the appellant of the evidence and information necessary to substantiate her claim for death benefits, including DIC.  A January 2009 pre-rating letter advised the appellant of the evidence and information necessary to substantiate her claim for DIC benefits in accordance with 38 U.S.C. 1151.  Both letters advised the appellant of her and VA's respective responsibilities in obtaining such evidence and information.

Neither the May 2008 letter nor the January 2009 letter contained any specific notice with respect to how a rating and/or effective date would be assigned if entitlement to compensation was established.   However, this results in no prejudice to the appellant as the decision herein will not result in a grant of a benefit for which a rating and/or effective date need be assigned.  Finally, neither the appellant nor her representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, VA outpatient treatment records and various private treatment records have been obtained and considered.  An October 2013 response from the Center for Cancer and Blood indicates that they had no history of appointments for the Veteran.  A September 2013 Report of General Information indicates that VA had contacted Dr. O.'s office and was informed that they had no record that the Veteran had been seen in the office.  Finally, the appellant has not identified any additional, outstanding records that have not been requested or obtained.  

VA attempted on several occasions to obtain the Veteran's private treatment records from Dr. P. N., including in March 2014 and April 2014; however, no response was received from this provider.  The pertinent statutes and regulations provide that the AOJ is to make two attempts to obtain the relevant private treatment records or make a formal finding as to why a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012) (enunciating the recent changes to 38 U.S.C.A. § 5103A(2)(B), under which the 'Secretary shall make not less than two requests to a custodian of a private record in order for an effort to obtain relevant private records to be treated as reasonable under this section, unless it is made evident by the first request that a second request would be futile in obtaining such records').  Two attempts have been made to obtain the identified private treatment records and the appellant was notified of VA's inability to obtain the private treatment records in the August 2014 supplemental statement of the case.  Therefore, no further action is necessary in that regard.  

A VA medical opinion was obtained in April 2011 in order to adjudicate the instant claim and the examiner subsequently provided an addendum opinion in May 2013.
In this regard, the Board notes that the VA examiner offered an opinion as to the instant claim and based his conclusions on a review of the record, to include lay statements submitted in support of the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).   Furthermore, the opinion is accompanied by a complete rationale that relies on and cites to the records reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).   Accordingly, the Board finds that VA's duty to assist with respect to obtaining an examination or opinion with respect to the issue on appeal has been met.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the April 2011, January 2012, November 2013 and February 2014 remand directives by attempting to obtain private treatment records from Dr. P. N. and obtaining an etiology opinion, and, as such, that no further action is necessary in this regard.   See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of her claim.   

II.  Analysis

The appellant contends that the Veteran received negligent care from VA and that this negligence ultimately resulted in his death.  Specifically, she contends that VA failed to timely diagnose the Veteran's fatal metastatic carcinoma which most likely originated in his lungs.

Title 38 U.S.C.A. § 1151 provides that a Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.   38 U.S.C.A. § 1151.

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the Veteran's condition after such care, treatment, or examination has stopped.  38 C.F.R. § 3.361(b).  VA considers each involved body part or system separately.  Id. 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1).   Merely showing that a Veteran received care, treatment, or examination, and that the Veteran has additional disability, does not establish cause. Id. 

Hospital care, medical or surgical treatment, or examination cannot cause the continuation or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).   Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R.      § 17.32.  38 C.F.R. § 3.361(d)(1).   Minor deviations from the requirements of        § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.   Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b), as in emergency situations.  Id.

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.   Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A February 2000 VA chest X-ray indicates that multiple calcified granuloma were seen in both the lungs consistent with old granulomatous process, that there was no acute disease process or acute rib fractures.  A questionable density that was seen only on the lateral view posteriorly which may be an artifact was also noted.  A repeat X-ray was recommended after three months.

A March 2000 VA treatment note indicates that the Veteran's wife had called for the Veteran's X-ray report results and that she was informed that his chest X-ray impression was recommended to be repeated in three months.

An August 2000 VA chest X-ray indicates that the Veteran's lungs were clear and that his chest was unchanged since February 2000.  An impression of a normal chest with no interval change was made.

A July 2001 VA lumbar magnetic resonance imaging (MRI) scan revealed impressions of mild posterior disc bulges at L3-L4 and L4-L5 without canal stenosis or neural foraminal stenosis and a subcutaneous lipoma at L3-4.

In March 2002, the Veteran complained of pain on his right side after moving heavy equipment two months previously.  A March 2002 VA chest X-ray revealed no evidence of active acute pulmonary infiltrative process in the Veteran with mild chronic obstructive pulmonary disease (COPD), "unchanged."

In September 2007, the Veteran presented at a  VA emergency room for evaluation of chronic intermittent abdominal pain and nausea that was reported to have begun seven days ago.  He reported that he had smoked two packs per day for 35 years.  The provider noted that the Veteran's abdominal pain was consistent with dyspeptic symptoms and that an electroencephalography (EEG) was needed.  The Veteran was admitted.  However, the Veteran left the hospital against medical advice with a family member after becoming angry that his wife could not remain in his non-private room.  

In January 2008, the Veteran presented at a private emergency room with complaints of pain to the left lower leg and two lumps to the right upper thigh and right lower rib cage.  He reported that these lumps had "pop[ped] up in the last ten days, that they were painful to palpation and made him wince with pain when he flexed the muscles near the lumps.  He was admitted for a cancer work-up as primary lung cancer with "mets" to the lower back and thigh were likely.  The Veteran also reported that he noticed the right hip knot about six to seven days ago and the knot in his right lower back about three days ago and that he had lost 10 to 15 pounds over the last two months.  He further reported that he smoked two packs of tobacco per day for "30+" years and that he had quit one month ago.  An assessment of metastatic cancer with lung likely the primary given his history of smoking was made.  A tissue biopsy revealed metastatic carcinoma that was most consistent with those originating from the lung or upper gastrointestinal tract.

In February 2008, the Veteran was referred to home hospice care due to end-stage non-small cell lung cancer and his very poor performance level.

An April 2011 VA examiner stated that he had reviewed the Veteran's treatment records and imaging studies, to include the February 2000 chest X-ray and the July 2001 lumbar MRI scan.  The examiner noted that the February 2000 chest X-ray had suggested the presence of multiple calcified granulomas, which was essentially a non-malignant finding, as well as the presence of a questionable density seen posterior to the lateral view.  The examiner noted that there was no further characterization of this questionable density, that a repeat chest X-ray in three months was recommended given the uncertain nature of this radiographic finding, that this was a common clinical approach used to address indeterminate radiographic densities seen on imaging studies and that the most worrisome differential for such densities was a possible malignant process.  However, exponential growth was found in many primary and metastatic malignancies and tumor volume doubling times depend on the histology of the cancer and that repeating the imaging study in question after a predefined period of time was considered a reasonable approach as increase in the size of the radiographic density or characteristics would be suggestive of a neoplastic process leading to a more aggressive approach to determine etiology (such as computed tomography (CT) scans, bronchoscopy, biopsies, etc.).  The examiner further noted that, over an interval period of time, the density may resolve, stay stable in appearance or regress and that a neoplastic process cannot be ruled out but was thought to be less likely.

The April 2011 VA examiner further opined that although a repeat chest X-ray was recommended to be done in three months, it was received in June 2000, and that it showed no abnormal findings of concern and the lungs were reported to be clear.  The examiner noted that there was no mention of the questionable density seen on the February 2000 chest X-ray and the Veteran subsequently underwent two similar studies, namely chest X-rays conducted in March 2002, for evaluation of chest and upper back pain and do not mention any findings worrisome for a lung malignancy.  The examiner opined that it was therefore highly unlikely that the indeterminate density seen on the February 2000 chest X-ray would have been a malignant process and did not have any association or bearing on the Veteran's eventually diagnosed metastatic cancer.  The July 2001 lumbar X-ray was ordered to evaluate a two cm palpable nodule on the Veteran's back and showed a subcutaneous lipoma at the L3 and L4 level, which is a benign skin lesion with no malignant potential in the examiner's opinion.  There were no indications present, such as for cosmetic reasons or that it was rapidly enlarging, that would warrant excision of the lipoma and the Veteran's metastatic deposits to the soft tissue around the spine were diagnosed after he presented with complaints of rapidly enlarging masses in the back-over a period of 10 days-in January 2008 and that these complaints were addressed appropriately at that point in time with urgent imaging which revealed lesions that were characteristic for metastases.  The clinical presentation which lead to the MRI scan and the subsequent results of the July 2001 MRI scan do not suggest any malignant process and it was unlikely that they have any association or bearing to the eventually diagnosed metastatic carcinoma in 2008 in the examiner's opinion.  

The April 2011 VA examiner continued to opine that VA's care and medical treatment of the Veteran did not cause his death and that VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider.  The Veteran was diagnosed when the cancer that was already metastatic and that in the case of bronchogenic carcinoma originating in the lung, this was a fairly common occurrence as there are no effective strategies in place which could identify these tumors early enough in high risk patients and allow intervention which would make a difference in outcomes in the examiner's opinion.  The examiner further opined that this event was not reasonably foreseeable.

In a May 2013 addendum opinion, which was provided by the same physician who had offered the April 2011 opinion, the VA examiner opined that it was at least as likely as not that the Veteran did not have a primary abdominal malignancy.  The examiner reasoned that there were no conclusive radiographic or serologic evidence to point towards any primary abdominal cancer, that the Veteran had been diagnosed with a large right lung mass in the January 2008 CT scan and that metastatic carcinoma was primary.  There were multiple radiographic studies of his abdomen between 2000 and 2008, including ultrasounds and X-rays, and none of them had shown any overt or otherwise suspicious pathology pointing towards a primary abdominal malignancy.  The examiner noted that the Veteran had hem positive stools during a September 2007 in-patient admission, was seen by the gastrointestinal service and was offered an endoscopy, but he left against medical advice.  The examiner further noted that, during the Veteran's VA care visits from 2000 to 2008, abdominal complaints figured prominently only in the September 2007 admission and the Veteran decided to leave before an endoscopy could be performed.

The VA examiner further opined that it was at least as likely as not that the fatal carcinoma developed between March 2002 and January 2008, as the March 2002 chest X-ray did not show the lung mass that was later diagnosed on the January 2008 chest X-ray.  The examiner indicated that he was unable to comment on the role of the Veteran's private treating physician as inadequate records of those treatments are available for review to give any informed opinion.

The VA examiner further opined that it was at least as likely as not that the Veteran's VA administered care did not lead to the development of the fatal carcinoma.  The examiner noted that the Veteran had a heavy smoking history, which is the primary risk factor for lung cancer, and that treatment related to lung cancer can be caused by radiation therapy administered to treat other malignancies.  The Veteran had never received radiation treatments at VA and it was more likely than not that the Veteran's primary lung cancer was from tobacco use in the examiner's opinion.  The examiner further opined that it was at least as likely as not that the Veteran's fatal carcinoma did not progress due to the course of VA treatment as the Veteran had a rapid decline in performance status after January 2008, that he did not receive any active anti-cancer therapy at VA and that his death was from the natural progression of cancer.  The examiner noted that the median survival of patients with metastatic carcinoma of the lung was about four months and that was a function of biology of the cancer.

The VA examiner further opined that it was "as likely as not that the Veteran's death was not due to carelessness, negligence, lack of skill or error in judgment" by VA and that there was no negligence, lack of skill or error in judgment by the providers at the VA facilities.  The examiner reasoned that between 2000 and 2008, the Veteran had multiple complaints that were investigated in the outpatient clinics and results of investigation were appropriately followed up.  The Veteran had gastroesophageal reflux disease (GERD) managed with proton pump inhibitor (PPI) and between 2000 and 2007, there was the only instance of major abdominal complaints was in September 2007, when he was admitted for abdominal pain and nausea with hem positive stools, and that the etiology could not be determined as the Veteran left without getting endoscopies as recommended by the GI service.  Prior to September 2007, the examiner noted that there were no abdominal complaints noted as a source of a recurrent problem for the Veteran.

The VA examiner further opined that it was as likely as not that the Veteran received reasonable health care at the VA and that the care provided from February 2000 to February 2008 was not related to his demise.  The examiner reasoned that up until the diagnoses of a lung mass and subsequent metastatic carcinoma, the providers investigated and managed the Veteran's complaints without carelessness or negligence.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the appellant's claim for compensation under the provisions of 38 U.S.C.A. § 1151.  The probative evidence of record demonstrates that the Veteran's death was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, or was the result of an event that was not reasonably foreseeable.  In that regards, the Board places great probative weight on the VA examiner's opinion that the care administered by VA did not lead to the development to the Veteran's fatal carcinoma, that it did not progress due to the course of VA treatment and that it did not cause his death.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.   See Nieves-Rodriguez, supra; Stefl, supra.   

In reaching this conclusion, the Board has also considered the appellant's assertions that VA negligently cared for the Veteran as well as the statements from the Veteran's sisters describing the Veteran's symptoms in the last two years of his life.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's death and any medical care administered by VA to be complex in nature.   See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   Here, while the appellant and the Veteran's sister are competent to describe their observations regarding the Veteran's physical manifestations and complaints, the Board accords such statements regarding the cause of the Veteran's death little probative value as they are not competent to opine on such a complex medical question.  Specifically, rendering an opinion as to whether the Veteran's death is the result of VA negligence or an event not reasonably foreseeable requires an understanding of the common practices and treatment standards in the medical community and applying such to the Veteran's case.   Therefore, as the appellant and N. W. are not competent to render an opinion as to the relationship between the cancer and his VA administered care or treatment, the Board accords such statements no probative weight.  

The Board also notes that a September 2012 statement from D. S., who identifies herself as the Veteran's sister and indicates that she is a registered nurse.  The author's credentials as a registered nurse could, potentially, render her competent to report on certain medical matters such as causation, etiology, and/or diagnosis.   See Black v. Brown, 10 Vet. App. 279, 284 (1997) (a nurse's statement may constitute competent medical evidence where the nurse has specialized knowledge regarding the area of medicine or participated in treatment).  The author opined that the Veteran's complaints of severe stomach pain, back pain and leg pain were given a "Band-Aid" but were never seriously looked into until it was too late and asserted that he would have lived longer had VA doctors taken his symptoms more seriously and diagnosed him earlier.  The author provided no rationale to support her opinion that the Veteran's death was hastened by the care administered by VA.  See Nieves-Rodriguez, supra; Stefl, supra.  Further, there is no indication that the author reviewed the Veteran's VA treatment records as she did not discuss the Veteran's September 2007 admission, from which he left against medical advice and before an endoscopy could be performed, nor did she specify in which treatment appointments the Veteran's complaints were not taken seriously by VA providers.  Moreover, she did not address whether the Veteran's rapid decline was the natural progression of his cancer or the median survival rate of patients with metastatic carcinoma of the lungs or the impact of his smoking history on the development of his cancer.  Accordingly, and assuming arguendo that the author's professional background as a registered nurse renders her competent to provide an opinion as to the relationship between the Veteran's cancer and his VA administered care or treatment, it is being afforded little, if any, probative weight.

Finally, the appellant and the Veteran's sisters have offered only conclusory statements regarding the relationship between the care administered by VA and the Veteran's death.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the appellant's and the Veteran's sister's contentions regarding the nature and quality of the care that the Veteran received.  Therefore, the Board accords greater probative weight to the VA examiner's opinion.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R.            § 3.102; Gilbert, supra.


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


